Case: 2:20-cv-01450-MHW-PBS Doc #: 55 Filed: 08/10/21 Page: 1 of 3 PAGEID #: 1067




                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION AT DAYTON

    ANTHONY L. MCKINNEY,                                  :   Case No. 2:20-cv-1450
                                                          :
            Plaintiff,                                    :
                                                          :   District Judge Michael H. Watson
    vs.                                                   :
                                                              Magistrate Judge Peter B. Silvain, Jr.
                                                          :
    DENISE PADDOCK, et al.,                               :
                                                          :
            Defendants.                                   :
                                                          :


                                 REPORT AND RECOMMENDATION1


           This matter is presently before the Court upon Declaration of Anthony L. McKinney for

Temporary Restraining Order (TRO). (Doc. #53). Plaintiff requests a TRO to ensure his presence

at a discovery conference previously requested by Defendants. Id.; see Doc. #48. Plaintiff alleges,

“with out the TRO Defendants are Highly [likely] to Prevent Plaintiff from complying.” (Doc.

#53, PageID #746).

           Fed. R. Civ. P. 65 permits a party to a lawsuit to seek injunctive relief if he believes that

he will suffer irreparable harm or injury while the suit is pending. “A preliminary injunction is an

extraordinary remedy which should be granted only if the movant carries his or her burden of

proving that the circumstances clearly demand it.” Overstreet v. Lexington-Fayette Urb. Cty.

Gov't, 305 F.3d 566, 573 (6th Cir. 2002) (citing Leary v. Daeschner, 228 F.3d 729, 739 (6th Cir.

2000)). In determining whether to issue a preliminary injunction, this Court must balance the

following factors:

           1.      Whether the party seeking the injunction has shown a “strong”
                   likelihood of success on the merits;

1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendation.
Case: 2:20-cv-01450-MHW-PBS Doc #: 55 Filed: 08/10/21 Page: 2 of 3 PAGEID #: 1068




       2.      Whether the party seeking the injunction will suffer irreparable
               harm absent the injunction;
       3.      Whether an injunction will cause others to suffer substantial harm;
               and
       4.      Whether the public interest would be served by a preliminary
               injunction.

Leary, 228 F.3d at 736; Overstreet, 305 F.3d at 573. The same four-factor analysis applies to a

motion for temporary restraining order. Northeast Ohio Coal. for Homeless & Serv. Emps. Int’l

Union v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006). The four factors are not prerequisites but

must be balanced as part of a decision to grant or deny injunctive relief. Leary, 228 F.3d at 736.

       Plaintiff has not alleged facts sufficient to warrant a TRO. He has not presented any

evidence showing either a substantial likelihood of success on the merits of his claims or

demonstrating that he will suffer irreparable harm absent a TRO.

       Moreover, Plaintiff seeks to attend a discovery conference that Defendants previously

requested.   However, the Undersigned has not granted Defendants’ Motion for Discovery

Conference (Doc. #48) or scheduled a discovery conference. Plaintiff’s request for injunctive

relief is improper because he seeks to attend a conference that has not been scheduled. Therefore,

at this stage in the proceedings, Plaintiff’s request cannot be met.

       Nonetheless, if Defendants’ Motion for Discovery Teleconference is granted, the Court

will schedule the teleconference so that all parties may participate.

                       IT IS THEREFORE RECOMMENDED THAT:

             Declaration of Anthony L. McKinney for TRO (Doc. #53) be DENIED.

August 10, 2021                                        s/Peter B. Silvain, Jr.
                                                       Peter B. Silvain, Jr.
                                                       United States Magistrate Judge




                                                  2
Case: 2:20-cv-01450-MHW-PBS Doc #: 55 Filed: 08/10/21 Page: 3 of 3 PAGEID #: 1069




                            NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to the proposed findings and recommendations within FOURTEEN days after being

served with this Report and Recommendation. Such objections shall specify the portions of the

Report objected to and shall be accompanied by a memorandum of law in support of the

objections. If the Report and Recommendation is based in whole or in part upon matters

occurring of record at an oral hearing, the objecting party shall promptly arrange for the

transcription of the record, or such portions of it as all parties may agree upon or the Magistrate

Judge deems sufficient, unless the assigned District Judge otherwise directs. A party may

respond to another party’s objections within FOURTEEN days after being served with a copy

thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on appeal.

See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th

Cir. 1981).




                                                 3
